 In the Matterof STANDARD OIL COMPANY OF TEXAS, EMPLOYERandINTERNATIONALUNION OFOPERATINGENGINEERS,AFL,PETITIONERCase No. 33-RC-129.-Decided January 19, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed,a hearing was held. before James R.Webster,hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.,Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel[Chairman Herzog and MembersReynolds and Murdock].Upon the entire record in this case,the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2(6) and(7) of the Act.4.The Employer, with its principal office in Houston, Texas, isengaged in that State, in the production of gas and petroleum products.Its operations are divided into departments.We are here concernedonly with the production department.The latter is divided into twodivisions,the eastern division(East Texas)and the western division(West Texas and part of New Mexico).The employees of the pro-duction department are essentially field employees.After oil wells'The hearing officer referred to the Board three motions by the Employer to dismiss thepetition.The substance of these motions is that the Petitioner, prior to the filing of thepetition herein, and prior to the hearing, made no request of the Employer for recognition asa bargaining representative of employees of the Employer.Since a representative of thelatter, at the hearing,refused to recognize the Petitioner as bargaining agent of employeesof the Employer, we shall deny the motions. SeeAdvance Pattern Company,80 NLRB 29.88 NLRB No. 63.224 STANDARD OIL COMPANY OF TEXAS225are "brought in" by drilling crews, the employees of the productiondepartment take over the operations and produce, gauge, and ship oiland maintain the facilities incident thereto.The Petitioner seeks a unit composed of all production and mainte-nance employees of the western division of the Employer's productiondepartment, excluding clerical employees, janitors, drilling crews,technical employees, guards, watchmen, professional employees, andsupervisors.The Employer agrees that the categories of employeessought by the Petitioner are appropriate, but contends that the unitshould be a department-wide one, embracing employees of both theEmployer's western and eastern divisions.'-The record reveals no col-lective bargaining history among the employees involved.The office of the western division is located in Midland, Texas, andthe office of the eastern division is located at Houston.Both divisionsare under the over-all management of the main office in Houston.Thejob classifications and working conditions of employees in each divi-sion are the same; the rates of pay are identical; and the Employer'sbenefit plan is the same for both divisions. It would thus appearthat the unit, in scope, may be one which includes employees of bothdivisions.The following factors, however, justify a unit confined to the em-ployees of the western division, (1) the Employer's recognition of thelatter as a separate entity for administrative purposes with a separatesupervisory hierarchy and a division manager, (2) the geographicalseparation of employees of the two divisions, (3) relatively fewtransfers of employees from one division to the other,3 (4) no evidenceof interchange of employees between the two divisions, (5) and nohistory of collective bargaining on a broader basis. In view of theforegoing, and upon the entire record in this case, we are persuadedthat a unit confined to employees of the western division of the Em-ployer's production department is appropriate.We find that all production and maintenance employees of the west-ern division of the Employer's production department, excludingclericalemployees, janitors, drilling crews, technical employees,guards, watchmen, professional employees, and supervisors as definedin the Act, constitute a unit appropriate for purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.ZOf the classifications of employees sought by the Petitioner, there are 88 in the westerndivision and 51 in the eastern division.3During the past year there were threetransfers fromthe western to the eastern division. 226DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer,an election bysecret ballot shall be conducted as early as possible,but not later than30 days from the date of this Direction,under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations,among the employees in theunit found appropriate in paragraph numbered 4,above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election,including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election,and also excluding employeeson strike who are not entitled to reinstatement,to determine whetheror not they desire to be represented,for purposes of collective bar-gaining, by International Union of Operating Engineers, AFL.